COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:         Metropolitan Transit Authority v. Beverly Brooks
                             and
                             Beverly Brooks v. Metropolitan Transit Authority

Appellate case number:       01-16-00158-CV

Trial court case number:     2013-19862

Trial court:                 269th District Court of Harris County

       Appellant, Metropolitan Transit Authority (“METRO”), filed a notice of appeal of a
final judgment signed on December 4, 2015. Appellant, Beverly Brooks, then filed her
notice of appeal of the December 4, 2015 judgment. Each appellant’s brief initially was due
on August 8, 2016.1 See TEX. R. APP. P. 38.6(a).

       On August 15, 2016, the Clerk of this Court notified METRO that it had not filed a
brief or a motion for an extension of time to file a brief and the time to file the brief had
expired. On August 31, 2016, METRO filed a motion requesting an extension to October
17, 2016. The Court granted the motion and extended the time to file the brief to October
17, 2016, with no further extensions absent exceptional circumstances. METRO has filed a
second motion for an extension of time to file its appellant’s brief. We grant the motion.
METRO’s appellant’s brief is due to be filed no later than December 16, 2016. No
additional extensions will be granted.



1
       Brooks filed her appellant’s brief on August 29, 2016. METRO’s appellee’s brief, therefore,
       was due to be filed on September 28, 2016. See TEX. R. APP. P. 38.6(b). As of this date,
       METRO has filed neither an appellee’s brief nor a motion for extension of time to file that
       brief. The appeal may proceed without METRO’s appellee’s brief unless METRO files (1) a
       motion to extend time to file its appellee’s brief or (2) its brief accompanied by a motion to
       extend time to file its brief. See TEX. R. APP. P. 10.5(b), 38.6(d). If METRO does not intend
       to file an appellee’s brief, METRO should notify the Court within 14 days of the date of
       this notice so the submission of the appeal will not be delayed.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: October 25, 2016